Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 7, 2015

                                      No. 04-15-00463-CV

                           JBS CARRIERS, INC. and James Lundry,
                                 Appellants/ Cross-Appellees

                                                v.

Trinette L. WASHINGTON, Sophia Renee Lenzy, Thomas Charles Lenzy, Individually and as
                Representatives of the Estate of Mary L. Turner, Deceased,
                               Appellees/ Cross-Appellants

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13011
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       Maria E. Fattahi’s second request for an extension of time to file the reporter’s record is
granted. We order Maria E. Fattahi to file the reporter’s record in this cause by October 26, 2015.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court